Title: To Thomas Jefferson from Edmund Randolph, [13 August 1790]
From: Randolph, Edmund
To: Jefferson, Thomas



E. R. to Mr. Jefferson
Friday [13 Aug. 1790]

The inclosed letter is from Charlton. If you approve it, let the sum be settled in what I owe you for the Encyclopedia; and I will send a receipt.
Will the president be obliged to publish a proclamation in consequence of the Indian treaty? He desired me to inquire into this matter from you, as he wishes me to draw it, if to be issued.
I am glad to hear, that you have shaken off your late indisposition.
